Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/598613 on November 10, 2016.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on November 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

7.	Claims 1, 11 and 12 (a method, a system and a computer-readable storage medium respectively) recite obtaining information related to farming activities of a farmer; predicting an annotation category for the information, wherein the annotation category identifies a topic of the information; selecting an annotator for annotating the information based upon the annotation category, wherein the selecting comprises utilizing (i) a social proximity constraint identifying a social connection between the farmer and another farmer and (ii) a farm signature constraint identifying a similarity of the farmer to another farmer; assigning the annotator to annotate the obtained information; and receiving annotations for the information.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
8.	Claim 20 (a method) recite obtaining information related to farming activities of a farmer; determining a degree of bias of each of a plurality of labelers, wherein the determining comprises utilizing a (i) social proximity constraint graph and (ii) a farm signature constraint graph to predict a bias of each of the plurality of labelers; predicting an annotation type for the information; selecting, based upon the degree of bias and the annotation type, a subset of the plurality of labelers to label the information; and receiving, from the subset of the plurality of labelers, labels for the information.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
9.	This judicial exception is not integrated into a practical application because the claims at best would use a processor performing the obtaining information related to farming activities of a farmer; predicting an annotation category for the information, wherein the annotation category identifies a topic of the information; selecting an annotator for annotating the information based upon the annotation category, wherein the selecting comprises utilizing (i) a social proximity constraint identifying a social connection between the farmer and another farmer and (ii) a farm signature constraint identifying a similarity of the farmer to another farmer; assigning the annotator to annotate the obtained information; and receiving annotations for the information, and obtaining information related to farming activities of a farmer; determining a degree of bias of each of a plurality of labelers, wherein the determining comprises utilizing a (i) social proximity constraint graph and (ii) a farm signature constraint graph to predict a bias of each of the plurality of labelers; predicting an annotation type for the information; selecting, based upon the degree of bias and the annotation type, a subset of the plurality of labelers to label the information; and receiving, from the subset of the plurality of labelers, labels for the information, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
10.	The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying a subset of information as relevant to a use case for the information utilizing the annotation category and weighing the received annotation amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
11.	As for dependent claims 2, 4, 13 and 15, these claims recite limitations that further define the same abstract idea noted in claims 1 and 12. In addition, they recite the additional elements of identifying a subset of information as relevant to a use case for the information utilizing the annotation category and weighing the received annotation performed by the processor, are merely tools for identifying and weighing metadata. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
12.	As for dependent claims 3, 5-10, 14 and 16-19 , these claims recite limitations that further define the same abstract idea noted in claims 1 and 12. Therefore, they are considered patent ineligible for the reason given above.
13.	Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
14.	Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se. The specification does not provide what the computer program product entails and therefore does not exclude transitory/propagating signals (See paragraph 0058). See In re Nuijten, 500 F. 3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 

Claim Rejections - 35 USC § 102

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilson (U.S. Patent No. 10,912,249).

Claims 1, 11-12 and 20:  Wilson discloses  methods, a system and a computer readable storage medium, comprising:
obtaining information related to farming activities of a farmer, Wilson teaches sending and receiving data through cellular connections or other types of wireless (e.g. two-way radio) communications, and at least parts of the communication links could be wired (e.g. land-line telephone). The form of communication can vary but can include any way to communicate between separated persons or locations either voice, text, or data effective to convey needed information between those persons (see at least column 4 line 66 through column 5 line 10);
predicting an annotation category for the information, wherein the annotation category identifies a topic of the information, Wilson teaches managing agricultural operations by predicting amount of crop or product remaining for a field includes performing agricultural operations on at least a portion of a field using an agricultural machine, sensing data associated with the agricultural operations using sensors associated with the agricultural machine, communicating the data associated with the agricultural operations to a computing device, analyzing the data associated with the agricultural operations performed using the computing device to determine an area prediction for a remaining portion of the field upon which the agricultural operations are to be performed, and using the area prediction for the remaining portion of the field by the computing device to determine a time associated with completing the agricultural operations for the field and/or an amount of material associated with completing the agricultural operations for the field (see at least column 2 lines 36-52 and column 5 lines 13-54);
selecting an annotator for annotating the information based upon the annotation category, wherein the selecting comprises utilizing (i) a social proximity constraint identifying a social connection between the farmer and another farmer and (ii) a farm signature constraint identifying a similarity of the farmer to another farmer, Wilson teaches the operator has the opportunity to adjust the system for inaccuracies associated with yield calibration, area remaining, or other calculations (see at least column 6 lines 16-59 and column 7 lines 7-66);
assigning the annotator to annotate the obtained information, Wilson teaches a combine operator to communicate information (see at least column 3 line 65 through column 4 line 14 and column 6 lines 16-59);  and
receiving annotations for the information, Wilson teaches user input may be received regarding how many bushels/weight will fit into a truck or wagon knowing the operation may have a combination of different truck/trailer/wagon sizes, each of which may have different weight restrictions based on licensing/# of axles, permits, and special circumstances and in step 116 the system may calculate the number of trucks needed to finish the field. In step 118 the number of trucks needed to finish field may be displayed wirelessly on mobile devices in order to assist a farmer in making management decisions (see at least column 6 lines 38-59 and column 9 lines 15-32).

Claims 2 and 13:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches comprising identifying a subset of the information as relevant to a use case for the information utilizing the annotation category, wherein the identifying comprises (i) accessing at least one secondary source related to the use case and (ii) identifying relevant information based upon information identified as important within the at least one secondary source, Wilson teaches figure 6 is a yield map for a previous year for the same field. In this example, area 142 had a yield of 150 bushels per acre, area 144 had a yield of 220 bushels per acre, and area 140 had a yield of 185 bushels per acre. Thus, the bushels
per acre increased from west to east within the field. FIG. 7 illustrates a yield map from a different previous year which also shows yield increases from west to east and that yield may start to drop off again on the far east side. This can be used by the designer. It can indicate a probability that in the present year the yield for the unharvested area 140 of FIG. 5 would likely at least be similar; i.e. higher yield lo the west and lower yield to the cast. But as can be seen by comparing FIG. 6 and FIG. 7, more of area 140 of the prior year of FIG. 7 had a higher yield (G) than the yield in the different prior year of FIG. 6 (a mixture of G, LG, and 0). It may be that the designer uses more than present year yield data when selecting a yield multiplier for unharvested present year area 140 (see at least column 8 line 56 through column 9 line 32).

Claims 3 and 14:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches wherein the predicting comprises utilizing a supervised classifier, the supervised classifier identifying the topic utilizing at least one secondary source, Wilson teaches bias factor may be based on an operator-entered value so that an operator can adjust for any factors not taken into consideration by the system and the system can take advantage of operator knowledge and experience (see at least column 6 lines 16-37).

Claims 4 and 15:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches comprising weighting the received annotation based upon (i) the social proximity constraint and (ii) the farm signature constraint, Wilson teaches bias factor may be based on an operator-entered value so that an operator can adjust for any factors not taken into consideration by the system and the system can take advantage of operator knowledge and experience (see at least column 6 lines 16-37).

Claims 5 and 16:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches wherein the selecting an annotator comprises predicting a bias score for each of a plurality of annotators utilizing (i) the social proximity constraint and (ii) the farm signature constraint, Wilson teaches bias factor may be based on an operator-entered value so that an operator can adjust for any factors not taken into consideration by the system and the system can take advantage of operator knowledge and experience (see at least column 6 lines 16-37).

Claims 6 and 17:  Wilson discloses the method and apparatus according to claims 5 and 16 and Wilson further teaches wherein the predicting comprises (i) utilizing a classifier to predict an annotation for the information, (ii) comparing the predicted annotation to a received annotation, and (iii) assigning a bias value to the received annotation, Wilson teaches bias factor may be based on an operator-entered value so that an operator can adjust for any factors not taken into consideration by the system and the system can take advantage of operator knowledge and experience (see at least column 6 lines 16-37).

Claims 7 and 18:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches wherein the social proximity constraint is represented in a graph, the graph having a plurality of nodes and edges, each node representing a farmer, and each edge representing a social connection between two nodes connected by the edge(see at least figures 3 and 4 and column 7 lines 7-40 and column 8 lines 17-52).

Claims 8 and 19:  Wilson discloses the method and apparatus according to claims 1 and 12 and Wilson further teaches wherein the assigning comprises assigning a plurality of annotators responsive to determining that an annotator has historically provided biased annotations, Wilson teaches the operator has the opportunity to adjust the system for inaccuracies associated with yield calibration, area remaining, or other calculations (see at least column 6 lines 16-59 and column 7 lines 7-66).

Claim 9:  Wilson discloses the method according to claim 1 and Wilson further teaches wherein the selecting an annotator comprises selecting an annotator having a social proximity with respect to the farmer less than a predetermined threshold,
Wilson teaches figure 6 is a yield map for a previous year for the same field. In this example, area 142 had a yield of 150 bushels per acre, area 144 had a yield of 220 bushels per acre, and area 140 had a yield of 185 bushels per acre. Thus, the bushels
per acre increased from west to east within the field. FIG. 7 illustrates a yield map from a different previous year which also shows yield increases from west to east and that yield may start to drop off again on the far east side. This can be used by the designer. It can indicate a probability that in the present year the yield for the unharvested area 140 of FIG. 5 would likely at least be similar; i.e. higher yield lo the west and lower yield to the cast. But as can be seen by comparing FIG. 6 and FIG. 7, more of area 140 of the prior year of FIG. 7 had a higher yield (G) than the yield in the different prior year of FIG. 6 (a mixture of G, LG, and 0). It may be that the designer uses more than present year yield data when selecting a yield multiplier for unharvested present year area 140 (see at least column 8 line 56 through column 9 line 32).

Claim 10:  Wilson discloses the method according to claim 1 and Wilson further teaches wherein the selecting an annotator comprises selecting an annotator having a similarity with respect to the farmer exceeding a predetermined threshold,
Wilson teaches figure 6 is a yield map for a previous year for the same field. In this example, area 142 had a yield of 150 bushels per acre, area 144 had a yield of 220 bushels per acre, and area 140 had a yield of 185 bushels per acre. Thus, the bushels
per acre increased from west to east within the field. FIG. 7 illustrates a yield map from a different previous year which also shows yield increases from west to east and that yield may start to drop off again on the far east side. This can be used by the designer. It can indicate a probability that in the present year the yield for the unharvested area 140 of FIG. 5 would likely at least be similar; i.e. higher yield lo the west and lower yield to the cast. But as can be seen by comparing FIG. 6 and FIG. 7, more of area 140 of the prior year of FIG. 7 had a higher yield (G) than the yield in the different prior year of FIG. 6 (a mixture of G, LG, and 0). It may be that the designer uses more than present year yield data when selecting a yield multiplier for unharvested present year area 140 (see at least column 8 line 56 through column 9 line 32).

Conclusion

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Richt et al. (U.S. Patent No. 10,477,759) talks about obtaining agronomic data indicating areas of sub-regions of a farmable region and value for the sub-regions, wherein the value for each sub-region includes an aggregate value of an agronomic parameter for the sub-region and/or a ratio of the aggregate value to the area of the sub-region; identifying a part of a first sub-region that overlaps a part of a second sub-region; determining whether the second sub-region is associated with a first pass or a second pass by a sensor through the overlapping parts; and if the second sub-region is associated with the second pass, determining an adjusted value for the second sub-region based on the value for the first sub-region, the value for the second sub-region, the area of the first sub-region, the area of the second sub-region, and/or an area of the overlapping parts (see at least the Abstract).
20.	Reimann et al. (U.S. Pub. No. 2018/0177136) talks about predicting soil and/or plant condition in precision agriculture with a classification of measurement data for providing an assignment of a measurement parcel to classes of interest. The assignment is used for providing action recommendations, particularly in real time or close to real time, to a farmer and/or to an agricultural device based on acquired measurement data, particularly remote sensing data, and wherein a classification model is trained by a machine learning algorithm, e.g. relying on deep learning for supervised and/or unsupervised learning, and is potentially continuously refined and adapted thanks to a feedback procedure (see at least the Abstract).
21.	Wolters et al. (U.S. Patent No. 11,086,922) talks about data sources may also be accessed so that both incoming data collected from collection devices and 30 external sources may be analyzed with the adaptive data analysis algorithm (see at least column 5 lines 18-38).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        07/30/2022